UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1076



JUDY CURRY,

                                            Plaintiff - Appellant,


          versus


THE POCAHONTAS TIMES, County newspaper,
business, located in Marlington, West
Virginia; PAMELA PRITT, personally and in her
professional capacity as Managing Editor, The
Pocahontas Times; WILLIAM P. MCNEEL,
personally and in his professional capacity
as Editor and owner, The Pocahontas Times;
JANE PRICE-SHARP, personally and in her
capacity as Editor Emerita and owner, The
Pocahontas Times,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-03-106-2)


Submitted: April 29, 2004                       Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Judy Curry, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Judy Curry appeals the district court’s order denying her

motion to proceed without prepayment of fees. We have reviewed the

record and find no reversible error.   Accordingly, we deny Curry’s

pending motions to proceed in forma pauperis and to expedite and

dismiss for the reasons stated by the district court.   See Curry v.

Pocahontas Times, CA-03-106-2 (N.D.W. Va. Dec. 12, 2003).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                              - 3 -